DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/113,926 filed on January 31, 2022.  After thorough search and examination of the present application and in light of the prior art made of record, claims 1 to 3, 5 to 11, 13 to 15, and 17 to 23 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s Representative, Daniel N. Fishman, Reg. No. 35,512, on February 23, 2022.
Please amend the claims, which were filed on January 31, 2022 with new versions as follows:

1. 	(Currently Amended) A computer-implemented method for enhancing a data query, the computer-implemented method comprising: 

determining, by the computer, that a query result is greater than a query result threshold level of information for the data query based on a query intent and keywords of the data query identified via natural language processing; 
responsive to the computer determining that the query result is not greater than the query result threshold level of information for the data query based on the query intent and the keywords, sending, by the computer, without user intervention, a set of health-related problem questions to a personal digital agent of a client device that corresponds to a user that sent the data query, for additional information based on the query intent and the keywords, wherein the additional information contains personal information corresponding to the user, and wherein the user is unaware that the personal information relates to the query intent and the keywords, wherein the set of health-related problem questions relate to the health-related problem information; 
generating, by the personal digital agent 
receiving, by the computer, analytic concepts in answer to the set of health-related problem questions from analytic modules of the personal digital agent that are based on IoT- based personal data corresponding to the user 

2. 	(Previously Presented) The computer-implemented method of claim 1 further comprising: 
searching, by the computer, the knowledge base for information corresponding to the enhanced data query; and 
generating, by the computer, an enhanced query result based on the information corresponding to the enhanced data query.  
3. 	(Currently Amended) The computer-implemented method of claim 2 further comprising: 
receiving, by the computer, the data query via a network from the client device corresponding to the user; and 
performing, by the computer, an analysis of the data query using a query intention classification component of the computer to identify the [[a]] query intent and the keywords corresponding to the data query.  
4. 	(Canceled)
5. 	(Currently Amended) The computer-implemented method of claim 1, wherein in response to the personal digital agent receiving the set of health-related problem questions from the computer, the personal digital agent retrieves the IoT-based personal data corresponding to the user the keywords of the of the personal digital agent, and determines that 
6. 	(Previously Presented) The computer-implemented method of claim 5, wherein in response to the personal digital agent determining that the IoT-based personal data does not contain the additional information corresponding to the set of health-related problem questions based on the analysis, the personal digital agent outputs the set of health-related problem questions to the user on a display, receives the additional information corresponding to the set of health-related problem questions via user input, and provides the additional information corresponding to the set of health-related problem questions contained in the user input to the set of analytic modules of the personal digital agent.
7. 	(Currently Amended) The computer-implemented method of claim 5, wherein in response to the personal digital agent determining that the IoT-based personal data does contain the additional information corresponding to the set of health-related problem questions based on the analysis, the personal digital agent generates the analytic concepts answering the set of health-related problem questions using the set of analytic modules of the personal digital agent based on the additional information contained in one of the IoT-based personal data 
8. 	(Currently Amended) The computer-implemented method of claim 7, wherein the IoT- based personal data corresponds to the user 
9. 	(Currently Amended) A computer system for enhancing a data query, the computer system comprising: 
a bus system; 
a storage device connected to the bus system, wherein the storage device stores program instructions; and 
a processor connected to the bus system, wherein the processor executes the program instructions to: 
search a knowledge base in an interactive knowledge system for health-related problem information corresponding to the data query; 
determine that a query result is greater than a query result threshold level of information for the data query based on a query intent and keywords of the data query identified via natural language processing; 
send, without user intervention, a set of health-related problem questions to a personal digital agent of a client device that corresponds to a user that sent the data query, for additional information based on the query intent and the keywords in response to determining that the query result is not greater than the query result threshold level of information for the data query based on the query intent and the keywords, wherein the additional information contains personal information corresponding to the user, and wherein the user is unaware that the personal information relates to the query intent and the keywords, wherein the set of health-related problem questions relate to the health-related problem information; 
generate a number of analytic concepts based on answers received from the personal digital agent answering the set of health-related problem questions sent to the personal digital agent, 
receive analytic concepts in answer to the set of health-related problem questions from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to the user 
automatically enhance the data query without user intervention using the analytic concepts answering the set of health-related problem questions to form an enhanced data query indicating unusual conditions related to the health-related problem information, wherein the personal digital agent fills chatbot slots of the interactive knowledge system based on information that the personal digital agent extracts from the historical IoT-based personal data corresponding to the user, wherein the data query is enhanced by discovering personal data patterns and relationships between events in the historical IoT-based personal data.
10. 	(Original) The computer system of claim 9, wherein the processor further executes the program instructions to: search the knowledge base for information corresponding to the enhanced data query; and generate an enhanced query result based on the information corresponding to the enhanced data query.
11. 	(Currently Amended) The computer system of claim 9, wherein the IoT-based personal data corresponds to the user the [[a]] query intent and the keywords corresponding to the data query.
12. 	(Canceled)
13. 	(Currently Amended) A computer program product for enhancing a data query, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: 
searching, by a computer, a knowledge base in an interactive knowledge system for health-related problem information corresponding to the data query; 
determining, by the computer, that a query result is greater than a query result threshold level of information for the data query based on a query intent and keywords of the data query identified via natural language processing; 
responsive to the computer determining that the query result is not greater than the query result threshold level of information for the data query based on the query intent and the keywords, sending, by the computer, without user intervention, a set of health-related problem questions to a personal digital agent of a client device that corresponds to a user that sent the data query, for additional information based on the query intent and the keywords, wherein the additional information contains personal information corresponding to the user, and wherein the user is unaware that the personal information relates to the query intent and the keywords, wherein the set of health-related problem questions relate to the health-related problem information; 
generating, by the personal digital agent 
receiving, by the computer, analytic concepts in answer to the set of health-related problem questions from analytic modules of the personal digital agent that are based on IoT- based personal data corresponding to the user 
automatically enhancing, by the computer, the data query without user intervention using the analytic concepts answering the set of health-related problem questions to form an enhanced data query indicating unusual conditions related to the health-related problem information, wherein the personal digital agent fills chatbot slots of the interactive knowledge system based on information that the personal digital agent extracts from the historical IoT-based personal data corresponding to the user, wherein the data query is enhanced by discovering personal data patterns and relationships between events in the historical IoT-based personal data.
14. 	(Original) The computer program product of claim 13 further comprising: searching, by the computer, the knowledge base for information corresponding to the enhanced data query; and generating, by the computer, an enhanced query result based on the information corresponding to the enhanced data query.
15. 	(Currently Amended) The computer program product of claim 14 further comprising: receiving, by the computer, the data query via a network from the client device corresponding to the user; and performing, by the computer, an analysis of the data query using a query intention classification component of the computer to identify the [[a]] query intent and the keywords corresponding to the data query.

17. 	(Currently Amended) The computer program product of claim 13, wherein in response to the personal digital agent receiving the set of health-related problem questions from the computer, the personal digital agent retrieves the IoT-based personal data corresponding to the user the keywords of the data query, performs an analysis of the IoT-based personal data corresponding to the user using a set of analytic modules of the personal digital agent, and determines that 
18. 	(Previously Presented) The computer program product of claim 17, wherein in response to the personal digital agent determining that the IoT-based personal data does not contain the additional information corresponding to the set of health-related problem questions based on the analysis, the personal digital agent outputs the set of health-related problem questions to the user on a display, receives the additional information corresponding to the set of health-related problem questions via user input, and provides the additional information corresponding to the set of health-related problem questions contained in the user input to the set of analytic modules of the personal digital agent.
19. 	(Currently Amended) The computer program product of claim 17, wherein in response to the personal digital agent determining that the IoT-based personal data does contain the additional information corresponding to the set of health-related problem questions based on the analysis, the personal digital agent generates the analytic concepts answering the set of health- related problem questions using the set of analytic modules of the personal digital agent based on the additional information contained in one of the IoT-based personal data 

20. 	(Currently Amended) The computer program product of claim 19, wherein the IoT- based personal data corresponds to the user 

21. 	(Currently Amended) The computer system of claim 9, wherein the processor further executes the program instructions to: retrieve, responsive to the personal digital agent receiving the set of health-related problem questions from the computer, the IoT-based personal data corresponding to the user the keywords of the data query; perform an analysis of the IoT-based personal data corresponding to the user using a set of analytic modules of the personal digital agent; and determine that 

22. 	(Previously Presented) The computer system of claim 21, wherein the processor further executes the program instructions to: output, responsive to the personal digital agent determining that the IoT-based personal data does not contain the additional information corresponding to the set of health-related problem questions based on the analysis, the set of health-related problem questions to the user on a display; receive the additional information corresponding to the set of health-related problem questions via user input; and provide the additional information 

23. 	(Currently Amended) The computer system of claim 21, wherein the processor further executes the program instructions to: generate, responsive to the personal digital agent determining that the IoT-based personal data does contain the additional information corresponding to the set of health-related problem questions based on the analysis, the analytic concepts answering the set of health-related problem questions using the set of analytic modules of the personal digital agent based on the additional information contained in one of the IoT-based personal data 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 9, and 13.
More specifically, the prior art of record does not specifically suggest the combination of “responsive to the computer determining that the query result is not greater than the query result threshold level of information for the data query based on the query intent and the keywords, sending, by the computer, without user intervention, a set of health-related problem questions to a personal digital agent of a client device that corresponds to a user that sent the data query, for additional information that contains personal information corresponding to the user, and wherein the user is unaware that the personal information relates to the query intent and the keywords; generating a number of analytic concepts based on answers received from the personal digital agent 
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 9, and 13 are allowed.  The dependent claims 2, 3, 5 to 8, 10, 11, 14, 15, and 17 to 23, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al., (U.S. Publication No. 2018/0293484), is directed to providing responses to user queries, including a virtual assistant manager that polls multiple virtual assistants to retrieve answers 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169